FILED
                                                    United States Court of Appeals
                       UNITED STATES COURT OF APPEALS       Tenth Circuit

                                    TENTH CIRCUIT                           June 27, 2018

                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 TRAVIS HODSON,

                 Petitioner - Appellant,

 v.                                                          No. 17-1440
                                                    (D.C. No. 1:17-CV-00379-LTB)
 STEVE REAMS,                                                  (D. Colo.)

                 Respondent - Appellee.


             ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before PHILLIPS, McKAY, and O’BRIEN, Circuit Judges.


          Pro se Appellant Travis Hodson has been charged with a criminal offense in a

Colorado state court proceeding. There have been numerous proceedings and delays

involving questions concerning his competency to stand trial in that case. He brought

this action for habeas corpus pursuant to 28 U.S.C. § 2241 seeking federal intervention in

the Colorado case for various alleged mishandlings of the mental competency

proceedings. After analyzing the issues, applying the three-factor test governing

abstention, as dictated by Younger v. Harris, 401 U.S. 37 (1971), and considering the

narrow exceptions to Younger, the district court held that the Younger doctrine of


      *
       This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
abstention applied and that no exceptions were met. Accordingly, the court denied the

application without prejudice. It also denied a certificate of appealability because

Appellant has not made a substantial showing of the denial of a constitutional right.

       Appellant filed a motion for relief from judgment, and the district court held that

Appellant had not demonstrated an entitlement to relief under Rule 60(b) of the Federal

Rules of Civil Procedure.

       Appellant asks this court to grant a certificate of appealability so that he may

appeal the district court’s rulings. He also seeks leave to proceed in forma pauperis.

       After reviewing the record and the appropriate cases, we conclude that no

reasonable jurist would find the correctness of the district court’s decisions debatable.

See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       We therefore DENY a certificate of appealability. We also DENY the request to

proceed in forma pauperis. It is ordered that this appeal be DISMISSED. Appellant

remains obligated to pay the full amount of the filing fee.


                                                  ENTERED FOR THE COURT



                                                  Monroe G. McKay
                                                  Circuit Judge